Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/282037, filed on April 1, 2021, has claims 8-14 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 USC 102(a)(1) as being anticipated by Sherman et al. (US 11323519 B2) (hereinafter Sherman).


As per claim 8, Sherman discloses creating and loading a user-specific information model into the OPC UA server using the configuration module, wherein the user-specific information model defines one or more pieces of information to be queried from the database [The IoT devices may be part of an industrial automation system or may be provided in another environment. In accordance with OPC UA, the IoT devices may include OPC UA servers that expose data generated by the IoT devices in an “address space”, and this data can be accessed by authorized OPC UA clients that can see what data is available through the address space to choose what data to receive from the OPC UA servers
Col. 2, line 40]; querying information defined in the user-specific information from the database by using the API and transferring the information from the API to the OPC UA server [when an OPC UA server detects a data change or an event/alarm occurrence, the OPC UA server generates a notification that is transferred to the client by a subscription. The data may be transmitted to an OPC UA client in a session, col. 7, line 1]; converting the queried information into OPC UA-conforming structure data [The publisher computer can receive data from the IoT devices, convert the data to a publisher-subscriber format that conforms to a predetermined specification, and transmit the data to the cloud infrastructure and/or other remote computers., col. 2 , line 33] ; and sending the structure data from the OPC UA server to the OPC UA client [publishers, such as OPC UA servers, send messages to a message oriented middleware to publish data, without knowledge of subscribers, and subscribers, such as OPC UA clients, may receive the data through the message oriented middleware without knowledge of the publishers, col. 3, line 12].


As per claim 9, Sherman discloses wherein in the course of creating the user-specific information module the availability of at least one piece of information to be queried in the database is checked by using a ping query to the database [when an OPC UA server detects a data change or an event/alarm occurrence, the OPC UA server generates a notification that is transferred to the client by a subscription. The data may be transmitted to an OPC UA client in a session, col. 7, line 1].

As per claim 10, wherein the information to be queried is assembled in the user-specific information model as nodes according to OPC UA specification NodeSet 2.0 [a request message may be sent by an OPC UA client to an OPC UA server for performing a specific task on one or more nodes in an address space and to have a response message returned by the OPC UA server, col. 7, line 15].

As per claim 11, Sherman discloses wherein the user-specific information model is created in a spreadsheet file format [After the server 122 gets the data, the publisher 123 may execute the encoder 124 to encode the data to the predetermined format and to transmit the data to a destination according to a predetermined transport protocol, col. 7, line 37].

As per claim 12, Sherman discloses wherein information stored in the databases information created from components of a plan of automation technology [The client-server communication model may be used to create subscriptions so the OPC UA client can receive periodic notifications including events, alarms, data changes and program outputs from the OPC UA server, col. 7, line 29].

As per claim 13, Sherman discloses wherein the components are field devices and the information is information of at least one of the following categories: process values collected from the field devices; status or diagnostic information of the field devices; information relative to geographical location of the field devices; device identifications of the field devices; order status of the field devices at their manufacturers [the server 122 receives information identifying the data to be received from a server of the servers 111a-c. The information identifying the data may include an identifier (ID) of data to be retrieved from one of the servers 111a-c, and a network address of the computer that will be providing the data, col. 7, line 46].


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claim 14 is because the prior arts of record do no teach or suggest wherein, before querying from the database the information defined in the user-specific information model, a key is transmitted to the API using the OPC UA server and checked for validity and wherein the information defined in the user-specific information model can only be queried, if the key is valid.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 13, 2022
/NOOSHA ARJOMANDI/            Primary Examiner, Art Unit 2167